      Case 1:20-cv-00138 Document 11 Filed on 11/25/20 in TXSD Page 1 of 2
                                                                                    United States District Court
                                                                                      Southern District of Texas

                                                                                         ENTERED
                               UNITED STATES DISTRICT COURT                          November 25, 2020
                                SOUTHERN DISTRICT OF TEXAS                            David J. Bradley, Clerk
                                  BROWNSVILLE DIVISION

MARIA J. VERGARA,                                §
                                                 §
          Plaintiff,                             §
VS.                                              §   CIVIL ACTION NO. 1:20-CV-138
                                                 §
UNITED AIRLINES, INC., &                         §
SKYWEST AIRLINES, INC.                           §
                                                 §
          Defendants.                            §

                  ORDER ADOPTING REPORT AND RECOMMENDATION

          In September of this year, Defendants United Airlines, Inc. and SkyWest Airlines, Inc.

removed this case from a Texas state court after non-diverse Defendant City of Harlingen

asserted its Plea to the Jurisdiction and was dismissed. (Notice, Doc. 1) Plaintiff Maria J.

Vergara filed a motion requesting remand, sanctions for unnecessary delay, costs and attorneys’

fees, and a stay while the motion was pending. (Motion, Doc. 3) Her Motion to Remand argues

that the removal was not timely, or alternatively, that the dismissal of the non-diverse defendant

from this case by the state court was an involuntary act preventing removal under the voluntary-

involuntary rule. (Id. at 1–2) Defendants respond that they timely removed and that Vergara’s

agreement to the order dismissing the City of Harlingen was a voluntary act, or alternatively,

that the voluntary-involuntary rule was inapplicable because joinder was improper. (Response,

Doc. 8)

          Earlier this month, the United States Magistrate Judge issued a Report and

Recommendation (Doc. 9) recommending that Vergara’s Motion to Dismiss be denied and that

the motion to stay the case be found moot. No party filed objections.

          As a result, the Court ADOPTS the Report and Recommendation (Doc. 9). It is:

          ORDERED that Plaintiff Maria J. Vergara’s Motion for Remand (Doc. 3) is DENIED;

and



1/2
      Case 1:20-cv-00138 Document 11 Filed on 11/25/20 in TXSD Page 2 of 2



       ORDERED that the request for a stay is DENIED as moot.

       SIGNED this 25th day of November, 2020.


                                            ________________________________
                                            Fernando Rodriguez, Jr.
                                            United States District Judge




2/2
